Case 1:19-cv-21774-UU Document 1 Entered on FLSD Docket 05/03/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             Case No.

 VIVIAN D. MONROE,

        Plaintiff,

 v.

 MIAMI TIMES, INC., a Florida Profit Corporation,
 et. al.

       Defendants.
 ____________________________________/

                           DEFENDANTS’ NOTICE OF REMOVAL

        Defendants, Miami Times, Inc., a Florida Profit Corporation and Rachel Reeves,

 individually (“Defendants”), by and through their undersigned counsel, hereby file this Notice of

 Removal pursuant to 28 U.S. C. §1441 removing this action from the Circuit Court of the

 Eleventh Judicial Circuit in and for Miami-Dade County, Florida, the Court in which this action

 is pending, and states as follows:

                                      I.   State Court Action

        1.      This is an action for damages allegedly in excess of $15,000 brought by Plaintiff,

 Vivian D. Monroe (“Monroe”), a resident of Miami-Dade County, Florida, against Miami Times,

 Inc. and Rachel Reeves. Plaintiff Monroe commenced the action in the Circuit Court of the

 Eleventh Judicial Circuit in and for Miami-Dade County, Florida on or about February 28, 2019

 and it is now pending before that Court, identified as Vivian D. Monroe v. Miami Times, Inc., et.

 al. and is designated Case No. 2019-006541-CA-01 (hereafter referred to as the "State Action").

 Copies of all pleadings in the State Action are attached hereto as Composite Exhibit “A.”
Case 1:19-cv-21774-UU Document 1 Entered on FLSD Docket 05/03/2019 Page 2 of 4



         2.      The District Court of the United States has original jurisdiction because it is

 founded upon a claim or right arising under the laws of the United States; more specifically, The

 Fair Labor Standards Act, 29 U.S.C. §§ 201-219 (“FLSA”).

         3.      Notice of filing of this Notice of Removal will be served upon Plaintiff

 immediately following the filing of this Notice, and a copy of the Notice has been furnished this

 date to the Clerk of the Circuit Court, Eleventh Judicial Circuit in and for Miami-Dade County,

 Florida, for filing.

         4.      By filing this Notice of Removal, Defendants do not waive any defenses that may

 be available to it.

                                        Federal Jurisdiction

         5.      This Court has subject matter jurisdiction over the claims of Plaintiff pursuant to

 28 U.S.C. § 1441(b), which states, "Any civil action of which the district courts have original

 jurisdiction founded on a claim or right arising under the Constitution, treaties or laws of the

 United States shall be removable without regard to the citizenship or residence of the parties."

                                 Timeliness of Notice of Removal

         6.      This action was filed on or about February 28, 2019. Defendants were served with

 the Complaint on April 4, 2019. Removal of this action is, therefore, timely under 28 U.S.C. §

 1446(b).

                                         Relief Requested

         7.      Defendant requests that the United States District Court for the Southern District

 of Florida, assume jurisdiction over the above-captioned action, and issue such further orders and

 processes as may be necessary to bring before it all necessary parties.




                                                  2

 34868520.1
Case 1:19-cv-21774-UU Document 1 Entered on FLSD Docket 05/03/2019 Page 3 of 4



         WHEREFORE, Defendants, Miami Times, Inc., a Florida Profit Corporation and Rachel

 Reeves, individually, respectfully request that this Court assume jurisdiction over the above-

 captioned action and issue such further orders and processes as may be necessary to bring before

 it all parties necessary for the trial of this action.

                                                   Respectfully submitted,
                                                   Saul Ewing Arnstein & Lehr, LLP
                                                   Northbridge Centre, Suite 1400
                                                   515 North Flagler Drive
                                                   West Palm Beach, FL33401
                                                   Telephone:    (561) 833-9800
                                                   Facsimile:    (561) 655-5551



                                                   By:    /s/ Antoinette Theodossakos
                                                          Antoinette Theodossakos
                                                          Florida Bar No. 178608
                                                          Antoinette.Theodossakos@saul.com
                                                          susan.brown@saul.com
                                                          Wpb-ctdocs@saul.com




                                                      3

 34868520.1
Case 1:19-cv-21774-UU Document 1 Entered on FLSD Docket 05/03/2019 Page 4 of 4




                                      CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 3, 2019 I electronically filed the foregoing document
 with the Clerk of Court using the Case Management/Electronic Case Files (“CM/ECF”). I also
 certify that the foregoing document is being served this day on all counsel of record or pro se
 parties identified on the attached Service List in the manner specified, either via transmission of
 Notices of Electronic Filing generated by the CM/ECF or in some other authorized manner for
 those counsel or parties who are not authorized to receive electronically Notices of Electronic
 Filing.

                                              Saul Ewing Arnstein & Lehr, LLP
                                              Northbridge Centre, Suite 1400
                                              515 North Flagler Drive
                                              West Palm Beach, FL33401
                                              Telephone:    (561) 833-9800
                                              Facsimile:    (561) 655-5551



                                              By:    /s/ Antoinette Theodossakos
                                                     Antoinette Theodossakos
                                                     Florida Bar No. 178608
                                                     Antoinette.Theodossakos@saul.com
                                                     susan.brown@saul.com
                                                     Wpb-ctdocs@saul.com




                                         SERVICE LIST

 Anthony M. Georges-Pierre, Esq.
 Remer & Georges-Pierre, PLLC
 44 West Flagler Street, Suite 2200
 Miami, Florida 33130
 agp@rgpattorneys.com
 (via email)




                                                 4

 34868520.1
